internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc dom p si plr-114415-98 date date company a company b company c shareholders company a properties plr-114415-98 area a b c d e f g h i j k dear this letter responds to a letter dated date as well as subsequent correspondence submitted on behalf of companies a and b the corporations by your authorized representative requesting a ruling under sec_1362 of the internal_revenue_code regarding the rental income received by the corporations from the properties as well as various rulings under sec_368 and related provisions regarding a plan_of_reorganization between companies a and b the corporations represent the following facts plr-114415-98 the corporations acquire develop construct lease and manage real_estate in the area company a formed in a performs management and finance activities for the corporations company b which began operations in b performs a majority of the operating activities of the corporations company b owns propertie sec_1 company b owns c percent of property as a member of company c and owns d percent of property as a tenant-in-common corporations have not requested a ruling and there has been no consideration as to whether the ownership of property actually results in a partnership with the other owners of the property company a is the common parent of an affilated group of corporations which includes company b company b is a e percent-owned subsidiary of company a whether the minority interest in company b will be redeemed or otherwise eliminated before the transaction discussed below is unknown company b has outstanding a single class of common_stock company a has issued and outstanding two classes of stock one class of common_stock and one class of convertible preferred_stock under the terms of company a’s articles of incorporation each holder of convertible preferred_stock has the right to convert all or any part of his convertible preferred_stock into f shares of company a common_stock in the event of a transfer of all or substantially_all of the assets of company a however the holder is entitled to convert these shares into the same kind and amount of stock as may be issuable or payable by the terms of the transfer with respect to the number of shares of common_stock that he would have been entitled to receive had he exercised the conversion privilege immediately before the transfer a convertible preferred stockholder has the right also to have the stock redeemed immediately before any such transfer of company a’s assets redemption though would not be in the best economic interests of the stockholder and company a’s board_of directors does not recommend redemption the corporations are engaging in the transaction in order to enhance efficiencies and realize savings through the reduction of state tax_liabilities costs associated with adhering to consolidated_return_regulations and costs incurred in completing multiple state and local_tax returns the transaction also will simplify and thereby reduce costs associated with the corporate and capital structures by eliminating unnecessary layers simplify business records combine certain overhead functions and provide economies of scale with respect to overhead functions accounting auditing legal and directors fees finally the transaction will facilitate a subchapter_s_election plr-114415-98 under sec_1362 pursuant to a plan_of_reorganization company a will transfer to company b all of its assets including its stock in company b in exchange for new company b common_stock and the assumption by company b of all company a's liabilities after the initial exchange and pursuant to the same plan_of_reorganization company a will distribute the company b stock pro_rata to its current shareholders in liquidation of all of its outstanding_stock company a then will dissolve with company b as the surviving corporation no fractional shares of company b will be issued in the transaction after the merger of the corporations company b will elect under sec_1362 to be an s_corporation effective g simultaneous with the s_corporation_election the trustees of the nongrantor trusts holding stock in company b currently shareholders of company a will elect under sec_1361 to treat the trusts as electing small_business trusts sec_1362 through company b's approximately h employees the corporations provide various services in its real_estate leasing and management business which is only part of a vertically integrated real_estate operation under all of the leases the corporations are responsible for maintaining the structural_components of the buildings including the roofs typically the tenant is responsible for routine maintenance but the corporations often perform this function in the common areas to enhance the lessor-lessee relationship the corporations employ and supervise remodelling maintenance and landscape crews to inspect properties on a regular basis to maintain and repair or replace property exteriors including roofs parking lots facades and sidewalks to monitor and assist tenants in complying with environmental laws to make leasehold improvements and to perform various other functions the corporations' office staff and maintenance crews respond to tenant calls regarding problems and take corrective action either directly or by means of subcontractors the cost of these repairs or other actions might be borne by the corporations or by the tenant depending on the problem and the action taken in addition to the services provided to tenants the corporations handle the usual leasing and administrative functions involved in leasing and managing real_estate the corporations received or accrued dollar_figurei in rents and paid_or_incurred dollar_figurej in relevant expenses on the properties for period k plr-114415-98 the corporations represent that these figures are consistent with the income and expense figures for prior periods except as provided in sec_1362 sec_1362 provides that a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides that an election under sec_1362 terminates whenever the corporation i has accumulated_earnings_and_profits at the close of each of three consecutive tax years and ii has gross_receipts for each of such tax years more than percent of which are passive_investment_income except as otherwise provided in subparagraph c sec_1362 provides that the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 of the income_tax regulations provides that rents means amounts received for_the_use_of or the right to use property whether real or personal of the corporation sec_1_1362-2 provides that rents does not include rents derived in the active trade_or_business of renting property rents received by a corporation are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including but not limited to the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation sec_1_1362-2 provides that rents does not include compensation however designated for_the_use_of or right to use any real or tangible_personal_property developed manufactured or produced_by_the_taxpayer if during the tax_year the taxpayer is engaged in substantial development manufacturing or production of real or tangible_personal_property of the same type sec_368 plr-114415-98 companies a and b make the following representations a the fair_market_value of the company b stock and other consideration if any received by each company a shareholder will be approximately equal to the fair_market_value of the company a stock surrendered in the exchange b there is no plan or intention by the shareholders of company a who own percent or more of the company a stock and to the best of the knowledge of the management of company a there is no plan or intention on the part of the remaining shareholders of company a to sell exchange or otherwise dispose_of a number of shares of company b stock received in the transaction that would reduce the company a shareholders’ ownership of company b stock to a number of shares having a value as of the date of the transaction of less than percent of the value of all of the formerly outstanding_stock of company a as of the same date for purposes of this representation shares of company a stock exchanged for cash or other_property if any surrendered by dissenters if any or exchanged for cash in lieu of fractional shares if any will be treated as outstanding on the date of the transaction moreover shares of company a stock and shares of company b stock held by company a shareholders and otherwise sold redeemed or disposed of prior or subsequent to the transaction have been considered in making this representation c company b will acquire at least percent of the fair_market_value of the net assets and at least percent of the gross assets held by company a immediately prior to the transaction for purposes of this representation amounts paid_by company a to dissenters amounts paid_by company a to shareholders who receive cash and or other_property amounts used by company a to pay its reorganization expenses and all redemptions and distributions except for regular normal dividends made by company a immediately before the transfer are included as assets of company a held immediately before the transaction d after the transaction the shareholders of company a will be in control of company b within the meaning of sec_368 e company b has no plan or intention to reacquire any of its stock issued in the transaction plr-114415-98 f company b has no plan or intention to sell or otherwise dispose_of any of the assets of company a acquired in the transaction except for dispositions made in the ordinary course of business g the liabilities of company a assumed by company b plus the liabilities if any to which the transferred assets were subject were incurred by company a in the ordinary course of its business and were associated with the assets transferred h following the transaction company b will continue the historic_business of company a or use a significant portion of company a’s historic_business_assets in a business i at the time of the transaction company b will not have outstanding any warrants options convertible securities or any other type of right pursuant to which any person could acquire stock in company b that if exercised or converted would affect the company a shareholders’ acquisition or retention of control of company b as defined in sec_368 j company b company a and the shareholders of company a will pay their respective expenses if any incurred in connection with the transaction k there is no intercorporate indebtedness existing between company a and company b that was issued acquired or will be settled at a discount l no two parties to the transaction are investment companies as defined in sec_368 and iv m the fair_market_value of the assets of company a transferred to company b will equal or exceed the sum of the liabilities assumed by company b plus the amount of liabilities if any to which the transferred assets are subject n the total adjusted_basis of the assets of company a transferred to company b will equal or exceed the sum of the liabilities assumed by company b plus the amount of liabilities if any to which the transferred assets are subject o company a is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 plr-114415-98 p none of the compensation received by any shareholder- employees of company a will be separate consideration for or allocable to any of their shares of company a stock none of the shares of company b stock received by any shareholder-employees will be separate consideration for or allocable to any employment agreement and the compensation paid to any shareholder-employees will be for services actually rendered and will be commensurate with amounts paid to third parties bargaining at arm’s-length for similar services based solely on the facts as presented in this ruling_request and viewed in light of the applicable law and regulations we rule as follows the rents the corporations receive from the properties are not passive_investment_income under sec_1362 the transfer by company a of substantially_all of its assets to company b in exchange for company b stock and the assumption by company b of the liabilities of company a followed by the distribution by company a of the company b stock to the shareholders of company a will be a reorganization within the meaning of sec_368 for purposes of this ruling substantially_all means at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets of company a companies a and b each will be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by company a on the transfer of substantially_all of its assets to company b in exchange for company b stock and the assumption of its liabilities or on the distribution of the company b stock received pursuant to the plan_of_reorganization to its shareholders sec_361 sec_357 and sec_361 no gain_or_loss will be recognized by company b on the receipt of company a's assets in exchange for shares of company b stock and assumption of company a's liabilities sec_1032 the basis of the assets of company a in the hands of company b will be the same as the basis of those assets in the hands of company a immediately prior to the transaction sec_362 plr-114415-98 the holding_period for the assets of company a in the hands of company b will include the period during which those assets were held by company a sec_1223 no gain_or_loss will be recognized by the shareholders of company a on the exchange of their stock in company a for shares of company b stock sec_354 the basis of the company b stock to be received by shareholders of company a will be the same as the basis of the company a stock surrendered in exchange therefor sec_358 the holding_period of the company b stock to be received by shareholders of company a will include the holding_period of the company a stock surrendered in exchange therefor provided the company a stock was held as a capital_asset on the date of the exchange sec_1223 the tax_year of company a will end on the effective date of the transaction sec_1_381_b_-1 of the income_tax regulations and as provided in sec_381 and sec_1 a - company b will succeed to and take into account those attributes of company a described in sec_381 subject_to the provisions and limitations specified in sec_381 sec_382 sec_383 and sec_384 if applicable and the regulations thereunder pursuant to sec_381 and sec_1_381_c_2_-1 company b will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of company a as of the date of transfer any deficit in earnings_and_profits of either company a or company b will be used only to offset the earnings_and_profits accumulated after the date of the transfer except for the specific rulings above no opinion is expressed or implied concerning the federal tax consequences of the facts of this case under any other provision of the code specifically no opinion is expressed regarding company b's eligibility under sec_1361 to be an s_corporation further the passive_investment_income rules of sec_1362 are completely independent of the passive_activity rules of sec_469 unless an exception under sec_469 applies the rental_activity remains passive for purposes of sec_469 in accordance with the power_of_attorney on file with this office we are sending copies of this letter to your authorized plr-114415-98 representatives this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent sincerely william p o'shea chief branch office of the assistant chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
